Exhibit 10.12

[gpf0xrfpa0ia000001.jpg]

March 13, 2020

Michael Kamarck, PhD

330 Mission Bay N, #401
San Francisco, CA 94158

Dear Michael,

This letter agreement (the “Amendment”) serves to amend your August 28, 2019
amended offer letter agreement (the “Amended Offer Letter”) with Vir
Biotechnology, Inc. (“VirBio” or the “Company”) regarding your employment with
the Company.  

Specifically, as we have discussed and agreed, the Company will offer you a
housing/personal travel allowance pursuant to the terms set forth below,
effective as of March 1, 2020 (the “Effective Date”):

Housing/Personal Travel: It is a condition of your continued employment with the
Company that you maintain a residence in the San Francisco area. You will
receive a housing/personal travel allowance in the amount of $10,000 per month,
subject to all applicable deductions and withholding, for each month you remain
employed with the Company from the Effective Date through February 1, 2022, paid
on the last payroll date of each such month. For the avoidance of doubt, this
paragraph shall not be construed as to require you to sell any residence located
outside of the San Francisco area.

Except as set forth herein, all of the terms and conditions set forth in your
Amended Offer Letter are unchanged and remain in effect.

This Amendment, together with the Amended Offer Letter, any exhibits thereto,
your CIIAA, the Severance Plan, and any documentation related to your equity
interests, forms the complete and exclusive statement of your employment
agreement with the Company. It supersedes any other agreements or promises made
to you by anyone, whether oral or written. No term or provision of this
Amendment may be amended waived, released, discharged or modified except in
writing, signed by you and an authorized officer of the Company, except that the
Company may, in its sole discretion, adjust salaries, incentive compensation,
stock plans, benefits, job titles, locations, duties, responsibilities, and
reporting relationships.   This Amendment will be governed by the laws of
California.  If any provision of this Amendment is determined to be invalid or
unenforceable, in whole or in part, this determination shall not affect any
other provision of this Amendment and the provision in question shall be
modified so as to be rendered enforceable in a manner consistent with the intent
of the parties insofar as possible under applicable law.  This Amendment may be
delivered and executed via facsimile, electronic mail (including pdf or any
electronic signature complying with the U.S. federal ESIGN Act of 2000, Uniform
Electronic Transactions Act or other applicable law) or other transmission
method and shall be deemed to have been duly and validly delivered and executed
and be valid and effective for all purposes.  

 

 

--------------------------------------------------------------------------------

If you are in agreement with the terms set forth above, please sign below and
return the signed Amendment to your Amended Offer Letter.

 

/s/ George Scangos

 

 

George Scangos

Chief Executive Officer

 

 

 

 

 

Understood and Accepted:

 

 

 

 

 

/s/ Michael Kamarck

 

March 13, 2020

Michael Kamarck, PhD

 

Date

 

mkamarck@vir.bio

 

 

Email

 

 

 

 